                   CASE 0:19-cr-00128-JRT-TNL Doc. 83 Filed 06/03/21 Page 1 of 1
                                                                                      | Aer 128 IS1/TNL
HONORABLE JUDGE JOHN R. TT]NHEIM

                                          With all due respect your honor, I Percy Lee Strother Jr. here in
Sherburne County Jail, write you this letter of my own accord. I understand in a response, and grant               of
a   motion that Mr. Hughes filed for competency, on line 2 of your motion the Court recommended a
evaluation at (FMC) Rochester, and that's all the Court can do is recommend placement, because the
FBOP is their own entity. I've been taking medications for 30 years.
        When I went to get the $ 4241 done, I was sent to SeaTac Washington for the evaluation.
During my travel out there, and being in FBOP custody, I was told that the medication that I take, and
I'm taking it right now, certain facilities in the BOP do not allow them, and there are ones that do.
        Your Honor I understand according to a $ 4244, it says that, "prior to the time the defendant is
sentenced, file a motion for a hearing on the present mental condition of the defendant          if the motion     is
supported by substantial information indicating that the defendant may presently be suffering from a

mental disease or defect for the treatment of which he is in need of custody for care or treatment in a
suitable facility. The court shall grant the motion, or at any time prior to the sentencing of the
defendant shall order such a hearing on its own motion,         if it is of the opinion that there is reasonable
cause to believe that the defendant may presently be suffering from a mental disease or defect for the

treatment of which he is in need of custody for care or treatment in a suitable facility."
        In20l9I     had a RULE 25 done by a lady named Lindsey Erickson, at the request of the late Mr.

Jim Bransford, she recommended a place called Vinland, a place that treats people with T.B.I.'s.,
which was brought up in detention hearing 4l24l19 .I took a plea, and I will be going to a federal
facility. I just hope that you can respond to this letter, an let me know a solution. I've tried a lot of
different medications and I do not want to turn into a guinea pig experimenting with new medications,
I've been through all that in the past. The medications I'm on work, I've been on them for years, and
they work when I take them. My physical symptoms are what let to psychological ones, I'm serious
about recovery, hopefully     I can receive suitable placement. I very much appreciate your time.


                                                                   Respectfu   lly submitted,
        Dated: June   l"   2021
                                                                                                     SCANNED
                                                                                                                 A
                                                             By:/s/Percy Lee Strother Jr.            JUN o3 2021 $t
         RECEIVED BY IiAIL                                          Defendant
                                                                    Sherburne County Jail
               JUN 0 3 2021                                         13880 Business Center Dr. N.W.
                                                                    Elk River, MN 55330
         'hirTft   h';l!'l-l"'tlf"'!fi'
